The costs should have been limited to the amount of the verdict, or a less sum.
"In actions of trespass to real estate commenced in the supreme court, where the title to real estate is not in question, the court shall allow so much costs as they think just, not exceeding the damages recovered in case they do not exceed thirteen dollars and thirty-three cents." G. L., c. 233, s. 5.
The construction given this statute is, that, when the damages in an action of trespass to real estate commenced in the supreme court are less than thirteen dollars and thirty-three cents, the court shall allow no more costs than damages. Pevare v. Towne, 57 N.H. 220; Bachelder v. Green,38 N.H. 265; Ward v. Bartlett, 1 N.H. 14; Brown v. Mathes, 5 N.H. 229.
The title to real estate not being involved in this action, it comes within the statute.
Exceptions sustained.
ALLEN, J., did not sit: the others concurred.